Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Westport Innovations Inc. Offers Common Shares VANCOUVER, Dec. 8 /CNW/ - Westport Innovations Inc. (TSX:WPT, NASDAQ:WPRT) announced today that it is offering to sell, subject to market and other conditions, its common shares in the United States and Canada pursuant to a preliminary prospectus supplement to its base shelf prospectus dated July 28, 2009. Copies of the U.S. preliminary prospectus supplement can be accessed through the SEC's website at www.sec.gov, and copies of the Canadian preliminary prospectus supplement are available at www.sedar.com. Jefferies & Company, Inc. is the sole book-running manager for the offering. Lazard Capital Markets LLC is acting as co-lead manager and other underwriters include ThinkEquity LLC and Craig-Hallum Capital Group in the United States and Dundee Securities Corporation in Canada. The common shares issued under the offering will be listed on The NASDAQ Global Market. Westport intends to make application to list the common shares issued under the offering on the Toronto Stock Exchange, which listing will be subject to fulfillment of all of the listing requirements of the exchange. The offering will be made only by means of Westport's preliminary prospectus supplement and accompanying short form base shelf prospectus.
